

EXHIBIT 10-36




EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement ("Agreement") is entered into by and between
Halliburton Energy Services, Inc. ("Employer") and James Scott Brown
("Employee"), as of May 1, 2004 (the "Effective Date").


W I T N E S S E T H:


WHEREAS, Employee is currently employed by Employer; and


WHEREAS, Employer is desirous of continuing the employment of Employee after the
Effective Date pursuant to the terms and conditions and for the consideration
set forth in this Agreement, and Employee is desirous of continuing in the
employ of Employer pursuant to such terms and conditions and for such
consideration.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:


ARTICLE 1: EMPLOYMENT AND DUTIES:


1.1.           Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, beginning as of the Effective Date and continuing until
the date of termination of Employee's employment pursuant to the provisions of
Article 3 (the "Term"), subject to the terms and conditions of this Agreement.


1.2.           Beginning as of the Effective Date, Employee shall be employed as
Vice President—United States Region, Energy Services Group of Employer. Employee
agrees to serve in the assigned position or in such other executive capacities
as may be requested from time to time by Employer and to perform diligently and
to the best of Employee's abilities the duties and services appertaining to such
positions as reasonably determined by Employer, as well as such additional or
different duties and services appropriate to such positions which Employee from
time to time may be reasonably directed to perform by Employer.


1.3.           Employee shall at all times comply with and be subject to such
policies and procedures as Halliburton Company (“Halliburton”) or Employer may
establish from time to time, including, without limitation, the Halliburton
Company Code of Business Conduct (the "Code of Business Conduct").

 
 

--------------------------------------------------------------------------------

 

1.4.           Employee shall, during the period of Employee's employment by
Employer, devote Employee's full business time, energy, and best efforts to the
business and affairs of Employer. Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee's performance of Employee's duties hereunder, is contrary to the
interest of Halliburton or any of its affiliated subsidiaries and divisions,
including Employer (collectively, the “Halliburton Entities” or, individually, a
“Halliburton Entity”), or requires any significant portion of Employee's
business time.  The foregoing notwithstanding, the parties recognize and agree
that Employee may engage in passive personal investments and other business
activities which do not conflict with the business and affairs of the
Halliburton Entities or interfere with Employee's performance of his duties
hereunder. Employee may not serve on the board of directors of any entity other
than a Halliburton Entity during the Term without the approval thereof in
accordance with Halliburton’s policies and procedures regarding such service.
Employee may retain compensation received for approved service on any
unaffiliated corporation’s board of directors to the extent permitted under
applicable Halliburton policies and procedures.


1.5.           Employee acknowledges and agrees that Employee owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Employer and the other Halliburton Entities and to do no act
which would, directly or indirectly, injure any such entity's business,
interests, or reputation. It is agreed that any direct or indirect interest in,
connection with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Employer, or any
Halliburton Entity, involves a possible conflict of interest. In keeping with
Employee's fiduciary duties to Employer, Employee agrees that Employee shall not
knowingly become involved in a conflict of interest with Employer or the
Halliburton Entities, or upon discovery thereof, allow such a conflict to
continue. Moreover, Employee shall not engage in any activity which might
involve a possible conflict of interest without first obtaining approval in
accordance with Halliburton's policies and procedures.


1.6           Nothing contained herein shall be construed to preclude the
transfer of Employee's employment to another Halliburton Entity ("Subsequent
Employer") as of, or at any time after, the Effective Date and no such transfer
shall be deemed to be a termination of employment for purposes of Article 3
hereof; provided, however, that, effective with such transfer, all of Employer's
obligations hereunder shall be assumed by and be binding upon, and all of
Employer's rights hereunder shall be assigned to, such Subsequent Employer and
the defined term "Employer" as used herein shall thereafter be deemed amended to
mean such Subsequent Employer. Except as otherwise provided above, all of the
terms and conditions of this Agreement, including without limitation, Employee's
rights and obligations, shall remain in full force and effect following such
transfer of employment.


ARTICLE 2: COMPENSATION AND BENEFITS:


2.1.           Employee's base salary during the Term shall be not less than
$234,600 per annum which shall be paid in accordance with the Employer's
standard payroll practice for its executives. Employee's base salary may be
increased from time to time in accordance with Employer’s salary policy. Such
increased base salary shall become the minimum base salary under this Agreement
and may not be decreased thereafter without the written consent of Employee.

 
2

--------------------------------------------------------------------------------

 

2.2.           During the Term, Employee shall participate in the Halliburton
Annual Performance Pay Plan, or any successor annual incentive plan approved by
the Compensation Committee of Halliburton’s Board of Directors (the
“Compensation Committee”); provided, however, that all determinations relating
to Employee's participation, including, without limitation, those relating to
the performance goals applicable to Employee and Employee's level of
participation and payout opportunity, shall be made in the sole discretion of
the person or committee to whom such authority has been granted pursuant to such
plan's terms.


2.3.           Each year during the Term beginning with the 2004 performance
cycle, Employee shall be nominated  to participate in the Halliburton
Performance Unit Program, or any similar successor long-term incentive program
approved by the Compensation Committee; provided, however, that all
determinations relating to Employee’s participation, including, without
limitation, those relating to the performance goals applicable to Employee and
Employee’s level of participation and incentive opportunity shall be made in
accordance with applicable guidelines in place at the time of nomination, and
Employee’s participation shall further be subject to such other terms and
conditions as set forth in the Performance Unit Program Terms and Conditions and
other underlying documentation.


2.4.           During the Term, Employer shall pay or reimburse Employee for all
actual, reasonable and customary expenses incurred by Employee in the course of
his employment; including, but not limited to, travel, entertainment,
subscriptions and dues associated with Employee's membership in professional,
business and civic organizations; provided that such expenses are incurred and
accounted for in accordance with Employer's applicable policies and procedures.


2.5.           While employed by Employer, Employee shall be allowed to
participate, on the same basis generally as other executive employees of
Employer, in all general employee benefit plans and programs, including
improvements or modifications of the same, which on the Effective Date or
thereafter are made available by Employer or Halliburton to all or substantially
all of Employer's similarly situated executive employees. Such benefits, plans,
and programs may include, without limitation, medical, health, and dental care,
life insurance, disability protection, and qualified and non-qualified
retirement plans. Except as specifically provided herein, nothing in this
Agreement is to be construed or interpreted to increase or alter in any way the
rights, participation, coverage, or benefits under such benefit plans or
programs than provided to similarly situated executive employees pursuant to the
terms and conditions of such benefit plans and programs.  While employed by
Employer, Employee shall be eligible to receive awards under the Halliburton
Company 1993 Stock and Incentive Plan (the "1993 Plan") or any successor
stock-related plan adopted by Halliburton's Board of Directors; provided,
however, that the foregoing shall not be construed as a guarantee with respect
to the type, amount or frequency of such awards, if any, such decisions being
solely within the discretion of the Compensation Committee or its delegate, as
applicable.

 
3

--------------------------------------------------------------------------------

 

2.6.           The foregoing notwithstanding, neither Halliburton nor Employer
shall by reason of this Article 2 be obligated to institute, maintain, or
refrain from changing, amending or discontinuing, any incentive compensation,
employee benefit or stock or stock option program or plan, so long as such
actions are similarly applicable to covered employees generally.


2.7.           Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.


ARTICLE 3:  TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:



3.1.           Employee's employment with Employer shall be terminated (i) upon
the death of Employee, (ii) upon Employee's Retirement (as defined below), (iii)
upon Employee's Permanent Disability (as defined below), or (iv) at any time by
Employer upon notice to Employee, or by Employee upon thirty (30) days' notice
to Employer, for any or no reason.


3.2.           If Employee's employment is terminated by reason of any of the
following circumstances, Employee shall not be entitled to receive the benefits
set forth in Section 3.3 hereof:


(i)             Death.


 
(ii)
Retirement.  "Retirement" shall mean either (a) Employee's retirement at or
after normal retirement age (either voluntarily or pursuant to Halliburton's
retirement policy) or (b) the voluntary termination of Employee's employment by
Employee in accordance with Employer's early retirement policy for other than
Good Reason (as defined below).



 
(iii)
Permanent Disability.  "Permanent Disability" shall mean Employee's physical or
mental incapacity to perform his usual duties with such condition likely to
remain continuously and permanently as determined by a qualified physician
selected by Employer.



 
(iv)
Voluntary Termination.  "Voluntary Termination" shall mean a termination of
employment in the sole discretion and at the election of Employee for other than
Good Reason.  "Good Reason" shall mean (a) a termination of employment by
Employee because of a material breach by Employer of any material provision of
this Agreement which remains uncorrected for thirty (30) days following notice
of such breach by Employee to Employer as provided in Section 5.2 hereof,
provided such termination occurs within sixty (60) days after the expiration of
the notice period or (b) a termination of employment by Employee within six (6)
months after a material reduction in Employee's rank or responsibility with
Employer.


 
4

--------------------------------------------------------------------------------

 

 
(v)
Termination for Cause. Termination of Employee's employment by Employer for
Cause. "Cause" shall mean any of the following: (a) Employee's gross negligence
or willful misconduct in the performance of the duties and services required of
Employee pursuant to this Agreement, (b) Employee's final conviction of a
felony, (c) a material violation of the Code of Business Conduct or (d)
Employee's material breach of any material provision of this Agreement which
remains uncorrected for thirty (30) days following notice of such breach to
Employee by Employer as provided in Section 5.2 hereof. Determination as to
whether or not Cause exists for termination of Employee's employment will be
reasonably made by the Compensation Committee, or its delegate, in good faith.



In the event Employee's employment is terminated under any of the foregoing
circumstances, all future compensation to which Employee is otherwise entitled
and all future benefits for which Employee is eligible shall cease and terminate
as of the date of termination, except as specifically provided in this Section
3.2. Employee, or his estate in the case of Employee's death, shall be entitled
to pro rata base salary through the date of such termination and shall be
entitled to any individual annual incentive compensation not yet paid but earned
and payable under Employer's or Halliburton's annual incentive plans for the
year prior to the year of Employee's termination of employment, but shall not be
entitled to any annual incentive compensation for the year in which he
terminates employment or any other payments or benefits by or on behalf of
Employer except for those which may be payable pursuant to the terms of
Employer's or Halliburton’s employee benefit plans (as defined in Section 3.4),
stock, stock option or incentive plans, or the applicable agreements underlying
such plans.


3.3           If Employee's employment is terminated by Employee for Good Reason
or by Employer for any reason other than as set forth in Section 3.2 above,
Employee shall be entitled to each of the following, subject to the provisions
of Section 3.4:


 
(i)
To the extent not otherwise specifically provided in any underlying restricted
stock agreements, Halliburton, at its option and in its sole discretion, shall
either (a) cause all shares of Halliburton common stock previously granted to
Employee under the 1993 Plan, and any similar plan adopted by Halliburton in the
future, which at the date of termination of employment are subject to
restrictions (the "Restricted Shares") to be forfeited, in which case, Employer
will pay Employee a lump sum cash payment equal to the value of the Restricted
Shares (based on the closing price of Halliburton common stock on the New York
Stock Exchange on the date of termination of employment); or (b) cause the
forfeiture restrictions with respect to the Restricted Shares to lapse and such
shares shall be retained by Employee.



 
 (ii)
Employer shall pay to Employee a severance benefit consisting of a single lump
sum cash payment equal to two years' of Employee's base salary as in effect at
the date of Employee's termination of employment.  Such severance benefit shall
be paid no later than sixty (60) days following Employee's termination of
employment.


 
5

--------------------------------------------------------------------------------

 

 
(iii)
Employee shall be entitled to any individual incentive compensation earned under
the Halliburton Annual Performance Pay Plan, or any successor annual incentive
plan approved by the Compensation Committee, for the year of Employee's
termination of employment determined as if Employee had remained employed by the
Employer for the entire year.  Such amounts shall be paid to Employee at the
time that such amounts are paid to similarly situated employees.



3.4.           The severance benefits paid to Employee pursuant to Section 3.3
shall be in consideration of Employee's continuing obligations hereunder after
such termination, including, without limitation, Employee's obligations under
Article 4. Further, as a condition to the receipt of such severance benefits,
Employer shall require Employee to first execute a release, in the form
established by Employer, releasing Employer and all other Halliburton Entities,
and their officers, directors, employees, and agents, from any and all claims
and from any and all causes of action of any kind or character, including, but
not limited to, all claims and causes of action arising out of Employee's
employment with Employer and any other Halliburton Entities or the termination
of such employment. The performance of Employer's obligations under Section 3.3
and the receipt of the severance benefits provided thereunder by Employee shall
constitute full settlement of all such claims and causes of action.  Employee
shall not be under any duty or obligation to seek or accept other employment
following a termination of employment pursuant to which severance benefits under
Section 3.3 are owing and the amounts due Employee pursuant to Section 3.3 shall
not be reduced or suspended if Employee accepts subsequent employment or earns
any amounts as a self-employed individual. Employee's rights under Section 3.3
are Employee's sole and exclusive rights against the Employer or its affiliates
and the Employer's sole and exclusive liability to Employee under this
Agreement, in contract, tort or otherwise, for the termination of his employment
relationship with Employer. Employee agrees that all disputes relating to
Employee’s termination of employment, including, without limitation, any dispute
as to “Cause” or “Voluntary Termination” and any claims or demands against
Employer or Halliburton based upon Employee’s employment for any monies other
than those specified in Section 3.3, shall be resolved through the Halliburton
Dispute Resolution Plan as provided in Section 5.6 hereof; provided, however,
that decisions as to whether "Cause" exists for termination of the employment
relationship with Employee and whether and as of what date Employee has become
permanently disabled are delegated to the Compensation Committee, or its
delegate, for determination and any dispute of Employee with any such decision
shall be limited to whether the Compensation Committee, or its
delegate,  reached such decision in good faith.  Nothing contained in this
Article 3 shall be construed to be a waiver by Employee of any benefits accrued
for or due Employee under any employee benefit plan (as such term is defined in
the Employees' Retirement Income Security Act of 1974, as amended) maintained by
Employer or Halliburton except that Employee shall not be entitled to any
severance benefits pursuant to any severance plan or program of the Employer or
Halliburton.


3.5.           Termination of the employment relationship does not terminate
those obligations imposed by this Agreement which are continuing obligations,
including, without limitation, Employee's obligations under Article 4.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 4:  OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL
INFORMATION:




4.1.           All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee's employment by Employer or any of its affiliates (whether during
business hours or otherwise and whether on Employer's premises or otherwise)
which relate to the business, products or services of Employer or its affiliates
(including, without limitation, all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer's organizations or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names, and marks), and all
correspondence, memoranda, notes, records, data or information, analyses, or
other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored materials) of any type embodying any of
such items, shall be the sole and exclusive property of Employer or its
affiliates, as the case may be.


4.2.           Employee acknowledges that the businesses of the various
Halliburton Entities are highly competitive and that they have developed and own
valuable information which is confidential, unique and specific to the
Halliburton Entities (“Proprietary and Confidential Information”) and which
includes, without limitation, financial information; marketing plans; business
and implementation plans; engineering plans; prospect lists; technical
information concerning products, equipment, services and processes; procurement
procedures and pricing techniques; names and other information (such as credit
and financial data) concerning customers and business affiliates; and other
trade secrets, concepts, ideas, plans, strategies, analyses, surveys and
proprietary information related to the past, present or anticipated business of
various of the Halliburton Entities.  Employee further acknowledges that
protection of such Proprietary and Confidential Information against unauthorized
disclosure and use is of critical importance to Employer and the other
Halliburton Entities in maintaining their competitive position. Employee hereby
agrees that Employee will not, at any time during or after his employment by
Employer, disclose to others, permit to be disclosed, use, permit to be used,
copy or permit to be copied, any such Proprietary and Confidential Information
(whether or not developed by Employee and whether or not received as an
employee) without the prior written consent of the Chief Executive Officer of
Employer. Employee further agrees to maintain in confidence any proprietary and
confidential information of third parties received or of which he has knowledge
as a result of his employment. The prohibitions of this Section 4.2 shall not
apply, however, to information in the public domain (but only if the same
becomes part of the public domain through means other than a disclosure
prohibited hereunder).  The above notwithstanding, a disclosure shall not be
unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Employee's legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Employee shall, to the extent practicable and lawful in any such
events, give prior notice to Employer of his intent to disclose any such
Proprietary and Confidential Information in such context so as to allow Employer
or its affiliates an opportunity (which Employee will not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate.

 
7

--------------------------------------------------------------------------------

 

4.3.           All written materials, records, data and information, analyses,
and other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored data and other materials), and all
copies thereof, made, composed or received by Employee, solely or jointly with
others, and which are in Employee’s possession, custody or control and which are
related in any manner to the past, present or anticipated business of any of the
Halliburton Entities (collectively, the “Company Documents”) shall be and remain
the property of Employer, or its affiliates, as the case may be. Upon
termination of Employee's employment with Employer, for any reason, Employee
promptly shall deliver the Company Documents, and all copies thereof, to
Employer.


4.4           For purposes of this Article 4, "affiliates" shall mean
Halliburton and entities in which Employer or Halliburton has a 20% or more
direct or indirect equity interest.


ARTICLE 5: MISCELLANEOUS:


5.1.           Except as otherwise provided in Section 4.4 hereof, for purposes
of this Agreement, the terms "affiliate" or "affiliated" means Halliburton and
any other entity who directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with Halliburton or in
which Halliburton has a 50% or more equity interest.


5.2.           For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee, Halliburton or
Employer, as applicable, by pre-paid courier or by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
 
If to Employer or Halliburton, to Halliburton Company at 5 Houston Center, 1401
McKinney, Suite 2400, Houston, Texas 77010, to the attention of the General
Counsel, or to such other address as Employee shall receive notice thereof.



 
If to Employee, to his last known personal residence.



5.3.           This Agreement shall be governed by and construed and enforced,
in all respects in accordance with the law of the State of Texas, without regard
to principles of conflicts of law, unless preempted by federal law, in which
case federal law shall govern; provided, however, that the Halliburton Dispute
Resolution Plan and the Federal Arbitration Act shall govern in all respects
with regard to the resolution of disputes hereunder.
 
5.4.           No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 
8

--------------------------------------------------------------------------------

 

5.5.           It is the desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.


5.6.           It is the mutual intention of the parties to have any dispute
concerning this Agreement resolved out of court.  Accordingly, the parties agree
that any such dispute shall, as the sole and exclusive remedy, be submitted for
resolution through the Halliburton Dispute Resolution Plan; provided, however,
that the Employer, on its own behalf and on behalf of any of the Halliburton
Entities, shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any breach or the continuation of any
breach of the provisions of Article 4 and Employee hereby consents that such
restraining order or injunction may be granted without the necessity of the
Employer posting any bond.  The parties agree that the resolution of any such
dispute through such Plan shall be final and binding.


5.7.           This Agreement shall be binding upon and inure to the benefit of
Employer, to the extent herein provided, Halliburton and any other person,
association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Employer or Halliburton by any
means whether direct or indirect, by purchase, merger, consolidation, or
otherwise. Employee's rights and obligations under this Agreement are personal
and such rights, benefits, and obligations of Employee shall not be voluntarily
or involuntarily assigned, alienated, or transferred, whether by operation of
law or otherwise, without the prior written consent of Employer, other than in
the case of death or incompetence of Employee.


5.8.           This Agreement replaces and merges any previous agreements and
discussions, oral and written, pertaining to the subject matter covered herein.
This Agreement constitutes the entire agreement of the parties with regard to
the terms of Employee's employment, termination of employment and severance
benefits, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect to such
matters.  Each party to this Agreement acknowledges that no representation,
inducement, promise, or agreement, oral or written, has been made by either
party with respect to the foregoing matters which is not embodied herein, and
that no agreement, statement, or promise relating to the employment of Employee
by Employer that is not contained in this Agreement shall be valid or binding.
Any modification of this Agreement will be effective only if it is in writing
and signed by each party whose rights hereunder are affected thereby, provided
that any such modification must be authorized or approved in accordance with any
applicable policies and procedures of both Employer and Halliburton.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.




HALLIBURTON ENERGY SERVICES, INC.


By:       /s/ David J. Lesar_________________
Name:  David J. Lesar
Title:    Chairman of the Board, President,
                     and Chief Executive Officer




EMPLOYEE


/s/ James Scott Brown____________________
James Scott Brown

 
10
 
